COULSON, Justice.
This case is factually similar to the case, which we also decided today, of M. A. Sherrill, Trustee of William W. Sherrill Trust v. Bruce Advertising, Inc., 538 S.W.2d 865 (Tex.Civ.App.—Houston [14th Dist.] 1976). *868These two cases were consolidated for trial purposes only. The only difference is that here, Richard E. Ray, rather than Bruce Advertising, provided services and goods to Crane-Maier. For the reasons set forth in our foregoing opinion concerning Bruce Advertising we reverse and render the judgment entered against M. A. Sherrill, Trustee of the William W. Sherrill Trust.
The judgment of the trial court is reversed and it is rendered that Richard E. Ray take nothing from M. A. Sherrill, Trustee of the William W. Sherrill Trust.